20-2652-cv
Gentles v. Commissioner of Social Security

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
24th day of May, two thousand twenty one.

Present:    GUIDO CALABRESI,
            ROSEMARY S. POOLER,
            MICHAEL H. PARK,
                        Circuit Judges.
_____________________________________________________

LAURIE GENTLES,

                 Plaintiff-Appellant,

                          v.                                                 20-2652-cv

COMMISSIONER OF SOCIAL SECURITY,

            Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:          Mark Schneider, Plattsburgh, N.Y.

Appearing for Appellee:           Sixtina Fernandez, Special Assistant U.S. Attorney (Ellen E.
                                  Sovern, Regional Chief Counsel, Region II, Office of the General
                                  Counsel, Social Security Administration, on the brief) for
                                  Antoinette T. Bacon, Acting U.S. Attorney for the Northern
                                  District of New York, Syracuse, N.Y.

Appeal from the United States District Court for the Northern District of New York (Dancks,
M.J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is VACATED and
REMANDED.

        Laurie Gentles appeals from the August 7, 2020 judgment of the United States District
Court for the Northern District of New York (Dancks, M.J.) denying her motion on the pleadings
that sought to overturn the decision by the Commissioner of Social Security denying her
Supplement Security Income disability benefits. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        To receive disability benefits, the claimant bears the burden of demonstrating that: (1) she
is not currently engaged in substantial gainful activity; (2) she suffers from a “severe”
impairment that limits her ability to perform work-related activities; and (3) the impairment
meets the criteria listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Alternatively, if the
impairment does not meet these criteria, the claimant must show that: (4) the severity of her
impairment nonetheless makes her incapable of performing her past relevant work; and (5) given
her age, education, past work experience, and residual functional capacity, she cannot perform
other work which exists in the national economy. See Williams v. Apfel, 204 F.3d 48, 49 (2d Cir.
1999).

       This Court will uphold the Commissioner’s decision if it is supported by substantial
evidence and the correct legal standards were applied. Zabala v. Astrue, 595 F.3d 402, 408 (2d
Cir. 2010). On appellate review, “our focus is not so much on the district court’s ruling as it is on
the administrative ruling.” Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991) (internal
quotation marks omitted). “Substantial evidence is more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (internal quotation marks omitted).

       On appeal, Gentles argues that the administrative law judge (“ALJ”) failed to give the
views of Gentles’s treating physician the appropriate weight, and that the ALJ’s conclusions
were not supported by substantial evidence. We agree.

         The opinion of a treating physician is given controlling weight so long as it is well
supported by medical findings and not inconsistent with other substantial evidence. Clark v.
Commissioner of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998) (citation omitted). Where the
treating physician’s opinion is not given controlling weight, the ALJ must consider a number of
factors, including: “(i) the frequency of examination and the length, nature, and extent of the
treatment relationship; (ii) the evidence in support of the opinion; (iii) the opinion’s consistency
with the record as a whole; and (iv) whether the opinion is from a specialist.” Id. “[T]he ALJ
cannot arbitrarily substitute his own judgment for competent medical opinion. . . . While an ALJ
is free to resolve issues of credibility as to lay testimony or to choose between properly
submitted medical opinions, he is not free to set his own expertise against that of a physician
who submitted an opinion to or testified before him.” See Balsamo v. Chater, 142 F.3d 75, 81
(2d Cir. 1998) (internal quotation marks and brackets omitted).




                                                  2
        Here, the ALJ erred by substituting his own view for that of the treating physician, Dr.
Huestis. The ALJ assigned Huestis’s opinion limited weight, noting that while Huestis treated
Gentles for the entirety of the period of alleged disability, Gentles’s own reports of her activities
of daily living did not support Huestis’s opinion. The ALJ did not cite to any other medical
opinion that contradicted Huestis’s conclusions. Instead, the ALJ relied on Gentles’s reports of
her daily activities in finding that Gentles is not entitled to benefits. Given this, we find that ALJ
did not provide adequate grounds for not fully crediting the opinion of the treating physician.

        We therefore VACATE the judgment and REMAND to the district court with
instructions to remand the matter to the Commissioner for reconsideration in light of this order.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3